Title: To James Madison from Sylvanus Bourne, 16 August 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


16 August 1804, Amsterdam. “I lately sent you by duplicates a reply to your Circular of April 1803 relative to certain duties on our Vessells in this Country for Lights Buoys &c &c—which I hope may duly reach you. I now inclose you the Leyden Gazette of to-day—with one that was (by mistake) omitted to be sent by the last conveyance.
“I hope Govt may be found disposed to take up the suggestions I lately had the honor to make you relative to German & Swiss emigrants for peopling the Louisiana Country.”
